Citation Nr: 0636528	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  02-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for benign 
nevi of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1996 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, in part, granted the veteran's 
claim for service connection for benign nevi of the back, 
evaluating them as zero percent disabling effective 
November 14, 2001 (the date that the veteran filed his claims 
for VA benefits).  The veteran appeals for the assignment of 
a compensable rating.  The RO also granted service connection 
for tinea pedis, evaluating it as zero percent disabling, 
effective November 14, 2001, and for a fracture of the distal 
phalanx of the left thumb, evaluating it as 10 percent 
disabling, also effective November 14, 2001.  The RO also 
denied the veteran's claims for service connection for 
headaches, gastroesophageal reflux disease (GERD), an 
"explosive disorder", and a lumbar strain with spondylosis 
and degenerative disc disease at L4-L5.  In June 2002, the 
veteran perfected a timely appeal on the initial zero percent 
evaluations assigned for his service-connected benign nevi of 
the back and tinea pedis; and on the denial of service 
connection for headaches, GERD, lumbosacral strain, and an 
intermittent explosive disorder.  He also requested a 
videoconference Board hearing.

In a May 2003 Decision Review Officer decision, the RO 
granted the veteran's claims for service connection for 
migraine headaches, evaluating them as 10 percent disabling, 
effective November 14, 2001, for GERD, evaluating it as 10 
percent disabling, effective November 14, 2001, for 
lumbosacral strain, evaluating it as 20 percent disabling, 
effective November 14, 2001, and for an intermittent 
explosive disorder, evaluating it as 50 percent disabling, 
effective November 14, 2001.  The RO increased the initial 
evaluation assigned to the veteran's service-connected tinea 
pedis to 10 percent disabling, effective November 14, 2001.  
The RO also denied the veteran's claim for an initial 
compensable evaluation for benign nevi of the back.  The 
grant of service connection for migraine headaches, GERD, 
lumbosacral strain, and an intermittent explosive disorder in 
May 2003 is considered a full grant of the benefits sought on 
appeal.  That is, since the veteran has not disagreed with 
the ratings or effective dates assigned to these service-
connected disabilities, these issues are no longer in 
appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

In December 2004, the veteran notified VA that he had moved 
to the jurisdiction of the RO in Boise, Idaho.  

The veteran withdrew his initial rating claim in excess of 10 
percent for tinea pedis in a written statement received at 
the RO in March 2005.  38 C.F.R. § 20.204 (2006).  
Accordingly, the sole issue that is still in appellate status 
is as stated on the first page of this decision.  The veteran 
also withdrew his videoconference Board hearing request in a 
written statement received at the RO in March 2005.  
38 C.F.R. § 20.704 (2006).

The Board remanded the veteran's claim for an initial 
compensable evaluation for benign nevi of the back in June 
2005 to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  

The Board finds that a review of the veteran's claims file 
reasonably raises a claim of entitlement to a total 
disability rating based on individual employability (TDIU).  
Specifically, the Board notes that the veteran's current 
combined service-connected evaluation is 70 percent.  
38 C.F.R. § 4.16(a) (2006).  Accordingly, a TDIU claim is 
referred back to the RO for adjudication. 

As explained in more detail below, the Board must again 
remand this case to the RO via the AMC.  VA will notify you 
if further action is required on your part.


REMAND

In its June 2005 remand, the Board noted that the medical 
evidence of record was unclear as to the nature, extent, and 
etiology of nevi on areas of the veteran's skin other than 
his back.  The Board directed the RO/AMC to "clarify whether 
service connection was in effect for all of the veteran's 
nevi and, if not, following an examination of the veteran, 
adjudicate a raised, intertwined claim for service connection 
for the additional nevi."  Harris v. Derwinski, 1 Vet. App. 
180 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  The first remand instruction in 
the Board's June 2005 remand directed the RO to "clarify 
whether service connection is in effect for any nevi located 
in areas other than the veteran's back."  The final remand 
instruction also stated that, "if it is clarified that 
service connection is not in effect for nevi located in areas 
other than the veteran's back, the RO should adjudicate the 
raised, intertwined claims for service connection for nevi 
located in areas other than the veteran's back, on direct 
incurrence and secondary bases . . ." (emphasis in 
original).  

To date, however, the RO has not clarified whether service 
connection is in effect for nevi in areas other than the 
veteran's back.  Nor has the RO adjudicated the inextricably 
intertwined claim for service connection for nevi located in 
areas other than the veteran's back on direct and secondary 
bases.  On remand, the RO should comply with all of the terms 
of the Board's June 2005 remand, to include adjudicating the 
inextricably intertwined claim for service connection for 
nevi located in areas other than the veteran's back on a 
direct basis and as secondary to the veteran's service-
connected benign nevi of the back.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for direct 
and secondary service connection for nevi 
of areas other than the back, the AMC/RO 
must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 
(2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of 
38 C.F.R. § 3.310(a) and the amendment to 
that regulation, effective October 10, 
2006, for the purpose of  implementing 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by 
adding language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation.

3.  The RO should adjudicate the claim of 
entitlement to service connection for 
nevi located in areas other than the 
veteran's back on a direct basis and as 
secondary to the veteran's service-
connected benign nevi of the back, since 
these claims are inextricably intertwined 
with the veteran's initial rating claim 
for benign nevi of the back.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

4.  Thereafter, the RO should 
readjudicate the initial rating claim for 
benign nevi of the back.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC), which must contain 
notice of all relevant actions taken on 
the claims for benefits, including a 
summary of the evidence received after 
the last SSOC was issued and any 
additional law or regulations that are 
applicable.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

